Citation Nr: 1004133	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a 
psychiatric condition, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to May 
1977, and from November 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 0 percent 
disability rating, effective March 3, 2006.  The Veteran 
testified before the Board in February 2009.

In May 2009, the Board remanded the claim for further 
evidentiary development.  The requested development has been 
completed and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

The Veteran's psychiatric disorder, to include PTSD, is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for a 
psychiatric disorder, to include PTSD, have been met.  
38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2005, April 2006, and 
May 2008; a rating decision in January 2007; a statement of 
the case in January 2008; and a supplemental statement of the 
case in August 2008.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Veteran's psychiatric disorder, to include PTSD, is rated 
under Diagnostic Code 9411 under the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, the 
criteria for a 10 percent rating contemplate occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
occasional panic attacks, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted when PTSD causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
for difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.
The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266 (1996); 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF score ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

VA and private medical records for the period on appeal show 
diagnoses and treatment for multiple psychiatric disorders to 
include:  depression; depression with psychotic features; 
depressive disorder, not otherwise specified; major 
depressive disorder with psychosis; PTSD; rule out sexual 
addiction; seizure disorder; depressive type schizoaffective 
disorder; and anxiety.  In a decision in May 2009, the Board 
denied a claim of entitlement to service connection for 
depression.

In a February 2005 VA medical report, the physician found 
that the Veteran met the DSM-IV criteria for PTSD and 
diagnosed him with PTSD and major depression.  He was noted 
to be mildly depressed, cooperative, and talkative.  The 
Veteran related hearing voices.  The Veteran complained of 
weekly nightmares, problems sleeping, flashbacks, daytime 
intrusive thoughts, irritability, impaired concentration, 
impaired short-term memory, exaggerated startle reaction, 
social isolation, hypervigilance, and aggressive thoughts.  
He denied suicidal or homicidal ideation.  His GAF score was 
45.  The Veteran was referred for therapy.  In September 
2005, the Veteran's diagnoses included schizoaffective 
disorder, depressive type; and PTSD.  The GAF score was 60.  

In June 2006, the Veteran reported that the medication had 
effectively decreased his auditory hallucinations and helped 
him sleep better.  He related living with his wife of 28 
years, and described her as supportive.  The clinician 
described the Veteran as calm, coherent, logical, and goal 
directed, with no speech or other motor problems.  Judgment 
and insight were fair.  His affect was unrestricted and his 
mood was fine.  The Veteran denied suicidal or homicidal 
ideation.  He did not seem to be responding to internal 
stimuli.  

On VA examination in December 2006, the Veteran reported 
being hospitalized for three to four weeks in April 1992 at a 
private psychiatric hospital for treatment of his depression.  
He stated that he had also received treatment from 1992 to 
1994 from a private psychologist for his depression, sexual 
addiction, and military trauma.  The Veteran described his 
mood as being mellow when he was on medication but stated 
that he became depressed when he was off his medication for 
longer than two to three days.  He reported spending 18 
months of the last three years, while medicated, in a 
depressed mood with loss of motivation and apathy.  The 
Veteran denied suicidal ideation, described his energy level 
as medium, and reported good appetite.  He stated that his 
sex drive had decreased.  The Veteran reported intrusive 
memories of military trauma that were triggered by smell, 
lighting, and thunder.  He complained of nightmares, stimuli 
avoidance, problems with concentration due to depression, and 
problems sleeping, controlled by medication.  The Veteran 
reported having a few friends from high school whom he saw on 
a regular basis.  He also was an active member of the 
Republican Party, and attended men's groups, church 
activities, and therapy groups.  He related having a variety 
of hobbies that mostly required working with his hands, 
despite suffering from carpal tunnel syndrome.  The Veteran 
reported being happily married since 1976.  He met his wife 
in college and had been married once.  He and his wife got 
along fairly well.  He had two adult children with whom he 
reportedly got along real well.  The Veteran stated that he 
had been a substitute school teacher since 1992, working 
approximately eight days a month.  The Veteran declined 
having any long-term jobs since being discharged from service 
in 1993.  The Veteran claimed he was unable to work in 
construction or as a clerk, due to physical disabilities.  He 
stated that he was unable to complete his college degree 
because he kept switching majors.  

Examination revealed that the Veteran was somewhat lethargic, 
guarded, and poorly groomed, with a mildly depressed mood and 
subdued affect.  There was no evidence of delusional 
thinking, suicidal or homicidal ideation, or panic attacks.  
Eye contact was fair.  He did not appear anxious.  The 
Veteran reported that he heard voices calling his name and 
having sleep difficulty when he was not on medication.  He 
was well-oriented and had intact long-term memory but poor 
short-term memory, attention, and concentration.  His 
judgment was appropriate, but the examiner noted that it had 
clearly suffered in the past due to his impulsivity, 
depression, and addictive behavior.  He had logical speech.  
The Veteran had little awareness of the effect of his 
behavior on others around him.  He had a history of engaging 
in compulsive, addictive behavior when he felt depressed or 
cut off from his family.  The Veteran appeared to have 
difficulty maintaining goal-directed behavior and instead 
pursued activities that provided instant gratification.  He 
reported problems performing everyday chores due to 
depression and low motivation.  The examiner reviewed the 
entire claims file and diagnosed the Veteran with major 
depressive disorder with psychotic features, history of 
sexual addiction, history of kleptomania, and mild chronic 
PTSD.  The examiner found that the Veteran's difficulty in 
the area of establishing goals and focusing on self-
development suggested personality difficulties possibly 
related to his history of childhood sexual abuse.  The 
examiner stated that the Veteran's major depressive disorder 
was as likely as not related to his childhood sexual abuse.  
She explained that childhood sexual abuse was a pre-trauma 
risk factor for depression and impulse disorders.  The 
examiner opined that it was less likely than not that the 
Veteran's occupational difficulties were due to PTSD, but 
rather to a history of depression and sexually addictive 
behavior.  The GAF score was 60

VA treatment notes in October 2007, reflect that the Veteran 
complained of nightmares a few times a week.  He reported 
that his mood and energy level were good.  He denied feeling 
hopeless or helpless.  The clinician described the Veteran as 
calm, coherent, logical, and goal directed, with no speech or 
other motor problems.  Judgment and insight were fair.  His 
affect was restricted and mood was euthymic.  The Veteran 
denied suicidal or homicidal ideation.  He did not seem to be 
responding to internal stimuli.  

A February 2008 VA clinical treatment note recorded PTSD-
related complaints of weekly nightmares, problems sleeping, 
flashbacks, daytime intrusive thoughts, irritability, 
impaired concentration, impaired short-term memory, social 
isolation, hypervigilance, irritability, exaggerated startle 
response, avoidance of crowds, occupational difficulties, 
apathetic view of the future, and aggressive thoughts.  He 
denied suicidal or homicidal ideation.  The clinician 
disagreed with the opinion of the VA medical examiner in 
December 2006, and opined that the Veteran's current problems 
and symptoms had more to do with the service-connected PTSD 
than with the other psychiatric disorders.  The diagnoses 
were chronic PTSD and moderate recurrent major depression.  
His GAF score was 45.  

On private psychological evaluation in March 2008, the 
Veteran reported being married for 31 and having two adult 
children.  He continued to be employed as substitute teacher.  
He was only able to sleep with medication and would 
experience nightmares when he was off medication.  He 
complained of anxiety, tension, thoughts of worthlessness, 
thoughts of hopelessness, loss of interest in activities, 
rapid and extreme mood swings, episodes of poorly controlled 
anger, irritability, exaggerated startle response, 
distractibility, excessive worries, avoidance of stimuli, 
self-destructive behaviors, sadness, and mood state and 
depressive cognitive distortions.  The Veteran denied 
thoughts of self-harm.  The clinician noted significant 
thinking and concentration problems marked by concerns with 
physical functioning.  The clinician diagnosed PTSD and major 
depressive disorder with psychotic features, and assigned a 
GAF score of 40.  The clinician opined that the Veteran 
suffered from total occupational and social impairment.  

At a May 2008 VA examination, the Veteran reported living 
with his wife of 30 years.  He stated that 99 percent of the 
time they got along well.  He related getting along well with 
his children, who visited him often, and having a few 
friends.  He denied being involved in organizations or 
events.  He reported being employed as a part-time substitute 
teacher until January 2007, when he was fired.  The Veteran 
denied full-time employment since 1993, although the examiner 
indicated that could relate in part to difficulty finding 
employment due to legal issues and the character of service 
discharge.  The Veteran also related a history of 
construction and clerical work and inability engage in that 
line of work due to physical disabilities.  He related 
worsening symptomatology, along with new psychological 
symptoms.  

The Veteran complained of anger problems every two to three 
weeks and auditory and visual hallucinations once a week or 
once every two weeks.  He reported a depressed mood that came 
and went with associated lethargy and anhedonia.  He stated 
that he did not care about his appearance and skipped baths 
at times.  He asserted that he mostly stayed at home and that 
he read books for leisure and tried to work in the garden.  
The examiner noted concerns about symptom exaggeration by the 
Veteran.  When asked about specific psychological symptoms, 
the Veteran endorsed almost every symptom he was asked about, 
excluding mania.  He reported experiencing general anxiety, 
sadness, crying spells, anhedonia, poor concentration, 
indecisiveness, fatigue, feelings of guilt and worthlessness, 
passing suicidal thoughts, compulsive sexual behavior, 
kleptomania, nightmares, specific phobias about being around 
oil tankers, some discomfort when filling up gas in his car, 
auditory hallucinations, nightmares, depressed mood, 
lethargia, and problems with anger and irritability.  While 
the Veteran complained of problems sleeping, he reported 
sleeping six to 12 hours a night.  

Examination revealed the Veteran to be disheveled and poorly 
groomed with a long unkempt beard and long hair.  He wore a 
cap that said "Dysfunctional Veteran, Leave Me Alone."  He 
was quite overweight.  Although he was generally cooperative 
with the examination, the examiner found it difficult to 
establish rapport and noted that the Veteran's social skills 
were poor.  He had depressed affect, fair reasoning, and very 
poor judgment.  He was well-oriented in all spheres.  The 
Veteran reported some difficulty with concentration and 
short-term memory that was possibly related to his 
depression, but his long-term memory was fair.  Thought 
process was logical and coherent.  The examiner noted a 
history of compulsive stealing.  The examiner found that the 
most prominent issue for the Veteran appeared to be a 
recurrent depression that was rooted in his childhood issues.  
The examiner reviewed the entire claims file and diagnosed 
the Veteran with PTSD, very mild; impulse control disorder, 
not otherwise specified; recurrent major depressive disorder; 
and psychotic disorder, not otherwise specified.  The 
examiner opined that the Veteran's major depressive disorder 
was more likely than not related to his difficult childhood.  
The examiner also found that there was no significant 
evidence of aggravation of the depression by the Veteran's 
service-connected PTSD, and the PTSD a mild impact on the 
Veteran's social life.  The examiner explained that 
relationship issues, such as dependency and abandonment 
issues, appeared to be a common trigger for the depression.  
The GAF score was 50.  

The Veteran submitted a January 2009 lay statement from his 
wife in support of his claim.  The Veteran's wife stated that 
the Veteran had a poor memory and that she had to remind him 
not to wear soiled, torn, or inappropriate clothing out of 
the house.  She also stated that he was not sufficiently 
aware of his surroundings to be safe and once left the gas on 
in the kitchen without a stove burner being lit.  She 
complained that he was incapable of managing any financial 
affairs and was obsessive-compulsive about saving trash and 
food leftovers.  The Veteran's wife further observed that he 
was unable to use proper judgment and heard voices in his 
head.  She stated that the Veteran would not be able to live 
alone and care for himself and that his behavior ranged from 
logical to completely irresponsible.

The Veteran testified in at a travel board hearing in 
February 2009, that PTSD had affected his relationship with 
his wife and the few friends he had.  He related having three 
or four close friendships since high school whom he had 
contact with on a regular basis.  Although he and his wife 
had a loving relationship, he found it strained and his wife 
at times wanted to leave but would not do so because she knew 
he could not take care of himself.  PTSD had also affected 
his judgment and caused him to be fired for showing 
inappropriate materials to students.  The Veteran endorsed 
trouble sleeping, hearing voices, anger control problems, 
nightmares, self isolation, fear of crowds, anxiety attacks, 
panic attacks one to three times a month, and intrusive 
memories.  He reported that he had been unable to manage his 
finances in two or three years.  The Veteran also testified 
that his hobbies were watching television or playing on his 
computer but that he would occasionally be zoned out with 
depression while performing those activities.

On VA examination in July 2009, the Veteran complained of 
experiencing general anxiety, compulsive sexual behavior, 
kleptomania, nightmares, specific phobias about being around 
oil tankers, depressed mood, lethargia, recurrent intrusive 
memories, hypervigilance, exaggerated startle response, 
avoidance of socializing, anger, and irritability.  He denied 
suicidal or homicidal ideation.  He stated that he had 
auditory hallucinations.  He stated that sometimes he would 
carry on extended conversations with the voices in his head, 
which also happened to be conspiring against him.  The 
examiner expressed concern with exaggeration of 
symptomatology and credibility.  

The Veteran reported a history of sporadic part-time 
employment since service discharge.  He mostly worked as a 
substitute teacher until January or February 2007, when  he 
lost the job after playing an inappropriate movie to the 
class.  The Veteran admitted that at the time his judgment 
was poor, and attributed it to increased PTSD symptoms.  The 
Veteran reported that he got along well with his wife.  He 
had two grown children and a grandchild.  He related being in 
good terms with all his family members.  The Veteran's social 
activities included going to church, and going hunting with a 
men's retreat group with whom he also got together on and off 
for other social activities.  He also reported being a member 
of other social organizations and getting along well with 
other members.  He stated that the PTSD interfered with his 
social functioning in that he would become anxious, had low 
tolerance to loud noises, and at times would have panic 
attacks.  He reported no significant deficits in basic 
activities of daily living secondary to psychiatric symptoms.  

On examination, the Veteran's speech and communication were 
grossly normal in rhythm, tone, and volume.  His thought 
processes were generally clear, logical, goal directed, and 
coherent.  His thought content was relevant and appropriate.  
The Veteran had a history of delusions and hallucinations.  
The Veteran was oriented to person and location.  He 
exhibited impaired long and short-term memory.  Abstract 
reasoning skills were concrete and social judgment was good.  
The examiner noted that the Veteran took over four hours to 
complete psychological testing and produced a highly 
exaggerated profile.  The examiner concluded that there was 
significant exaggeration in the Veteran's reporting of 
symptoms and test results raised serious questions about his 
credibility.  The examiner diagnosed very mild PTSD, although 
the Veteran's reporting of symptoms was exaggerated; 
schizoaffective disorder, depressive type with paranoid 
features; impulse control disorder; and personality disorder, 
not otherwise specified with dependent and schizoptypal 
features.  His GAF was 40.  The examiner indicated that the 
Veteran's PTSD accounted for approximately 10 percent of his 
overall impairment, with depression, schizoaffective 
disorder, impulse control disorder and personality disorder 
leading to the vast majority of the Veteran' symptomatology 
and impairment.  

The Veteran contends that he is entitled to a compensable 
rating for PTSD.

Initially the Board notes that the Court has held that 
regulations require that when examiners are not able to 
distinguish the symptoms and degree of impairment due to PTSD 
versus any other diagnosed psychiatric disorder, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  Thus, unless a VA examiner, based on a review of the 
record concludes that some of the Veteran's psychiatric 
symptoms are unrelated to the Veteran's PTSD, those symptoms 
that cannot be distinguished from his service-connected PTSD 
must be considered in rating his disability.  Mittleider v. 
West, 11 Vet. App. 181 (1998); Clemons v. Shinseki, 23 Vet. 
App. 1 (2009)

In this case while the examiners in December 2006, May 2008, 
and July 2009, essentially opined that the vast majority of 
the Veteran's psychiatric symptomatology and impairment was 
attributable to his nonservice-connected psychiatric 
disorders, and the VA examiner in July 2009 indicated that 
the Veteran's PTSD accounted for approximately 10 percent of 
the Veteran's overall impairment, the examiners failed to 
assign separate GAF scores for the Veteran's service-
connected PTSD and the nonservice-connected psychiatric 
disorders.  Most importantly, the examiners did not 
distinguish between symptoms attributable to PTSD, as opposed 
to the nonservice-connected psychiatric disorders.  In view 
of the foregoing and resolving reasonable doubt in favor of 
the Veteran, the Board will consider all of the reported 
psychiatric symptoms as if they are a part of the Veteran's 
service-connected PTSD.  The examiners have stated that the 
Veteran has mild impairment due to his PTSD and that his 
depression, for which service connection has been denied, is 
not due to his service.  However, the evidence is not 
sufficiently clear for the Board to separate the 
symptomatology for rating purposes.

The medical evidence shows subjective complaints of auditory 
and visual hallucinations, nightmares, problems sleeping, 
flashbacks, daytime intrusive thoughts, irritability, 
impaired concentration, impaired memory, social isolation, 
hypervigilance, aggressive thoughts, stimuli avoidance, 
problems with concentration, depressed mood, hypervigilance, 
irritability, exaggerated startle response, fear and 
avoidance of crowds, occupational difficulties, apathetic 
view of the future, aggressive thoughts, anxiety, tension, 
thoughts of worthlessness and hopelessness, rapid and extreme 
mood swings, episodes of poorly controlled anger, excessive 
worries, loss of motivation, apathy, compulsive sexual 
behavior, kleptomania, specific phobias about being around 
oil tankers, some discomfort when filling up gas in his car, 
crying spells, anhedonia, indecisiveness, fatigue, feelings 
of guilt, passing suicidal thoughts, self isolation, poor 
judgment, feeling like "others" were conspiring against 
him, and panic attacks.  The Veteran also related that he did 
not care about his appearance and he and his wife reported 
that he had to be reminded to bathe.  The Veteran denied 
suicidal or homicidal ideation.  

As for the Veteran's subjective complaints during this time 
period, the Board finds that the Veteran's statements are not 
entirely credible.  It is the responsibility of the Board to 
assess the credibility and weight to be given to the evidence 
of record.  Owens v. Brown, 7 Vet. App. 429 (1995); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board has 
considered the contentions of the Veteran and his wife to the 
effect that he experiences the above-listed symptoms as a 
result of his PTSD.  However, the VA examiner in May 2008, 
noted some discrepancies between the Veteran's subjective 
complaints and objective findings.  For instance, the 
examiner indicated that when asked about specific 
psychological symptoms, the Veteran endorsed almost every 
symptom he was asked about, excluding mania, and while the 
Veteran complained of problems sleeping, he reported sleeping 
six to 12 hours a night.  The examiner concluded that that 
the Veteran had been exaggerating his psychological symptoms 
and stated that had to be taken into account in the overall 
assessment.  Similarly, the VA examiner in July 2009, 
reported that psychological testing produced a highly 
exaggerated profile, indicative of significant exaggeration 
in the Veteran's reporting of symptoms, and as such test 
results raised serious questions about his credibility. 

During the period on appeal, the Veteran's GAF scores have 
widely ranged from 40 to 60.  His GAF score was 45 in 
February 2005, 60 in September 2005, 60 in December 2006, 45 
in February 2008, 40 in March 2008, 50 in May 2008, and 40 in 
July 2009.

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score in the 
range of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job).  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).
 
Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a compensable rating have been met.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the VA disability 
rating to be assigned; the rating must be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995).
It is the effect of the symptoms, rather than the presence of 
symptoms, that determines the rating.  The criteria for a 10 
percent rating require occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  The criteria for a 30 percent rating require 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
criteria for a 50 percent rating require occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as those listed.  38 C.F.R. § 4.130.

As for occupational impairment, the Board notes that on 
private psychological evaluation in March 2008, the clinician 
opined that the Veteran suffered from total occupational and 
social impairment.  However, the examiner failed to provide a 
rationale for that opinion, which is contradicted by the 
evidence of record and the other medical opinions.  The 
record shows that the Veteran finished high school, but 
reportedly he was unable to complete his college degree 
because he kept changing majors.  The Veteran denied a 
history of full-time long-term employment since service 
discharge.  He provided a history of employment in 
construction, as a clerk, and as a substitute teacher.  The 
evidence shows a fairly stable post-service employment 
history as a part-time substitute teacher for approximately 
14 years.  The Veteran related that he was fired from that 
position in 2007 due to showing the class a film of 
inappropriate content.  He attributed that behavior to poor 
judgment.  To the extent that the Veteran has experienced 
occupational difficulties, the VA examiners have attributed 
his occupational problems to legal issues, character of 
service discharge, physical disabilities, nonservice-
connected depression, and sexually addictive behavior.

Socially, while the Veteran has reported feeling anxious 
around other people and experiencing anxiety in crowds, the 
evidence shows that the Veteran has been married since 1976 
and lives with his wife.  He described being "happily 
married" though he has noted some tension in other 
examinations.  He has two adult children and a grandchild 
with whom he reportedly gets along real well.  He related 
being in good terms with all his family members, and 
generally getting along well with others.  The Veteran 
reports having a few close friends, some who have been 
friends since high school.  He meets his friends on a regular 
basis and participates in group activities.  With the 
exception of the May 2008 VA examination report, the evidence 
shows that the Veteran belongs to a number of social groups, 
to include church, the Republican Party, and Veterans' 
organization groups.  Despite his complaints of low tolerance 
for loud noises, he reported that he belonged to a men's 
hunting group, which met once a year for a hunting retreat.  
He also indicated that he met the members of the hunting 
group socially on and off for other social activities.  He 
related having a variety of hobbies, mostly working with his 
hands, reading, being on the computer, and watching 
television.    

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, the Veteran was generally described as 
calm or lethargic, with no anxiety evident.  He was at times 
guarded.  The Veteran was often poorly groomed.  His mood was 
depressed.  His affect was unrestricted and subdued.  Long-
term and short-term memories were impaired.  His attention 
and concentration were poor.  It was noted that he did not 
seem to be responding to internal stimuli.  However, eye 
contact was fair.  He was well-oriented in all spheres.  He 
was coherent, logical, and goal directed.  The Veteran 
exhibited no speech or other motor problems, and his speech 
was logical.  Judgment and insight were noted to be good.  
Abstract reasoning skills were concrete.  Thought process was 
logical and coherent.  There was no evidence of delusional 
thinking, suicidal or homicidal ideation, or panic attacks. 

In view of the foregoing, to include consideration of GAF 
scores as low as 40 to 45, the Board finds that the degree of 
disability resulting from the Veteran's psychiatric disorder, 
to include PTSD, more nearly approximates the criteria for a 
30 percent rating.  His symptoms are productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to his symptoms.  
38 C.F.R § 4.130, Diagnostic Code 9411.

However, the Board finds that the evidence does not support a 
higher rating of 50 percent as there is no evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence shows that the Veteran has 
claimed one to three panic attacks per month, which is less 
than one per week.  He and his spouse claim that he has an 
impairment of memory, mood, judgment, and motivation.  
However, his credibility has been questioned by examiners on 
two occasions.  And while those examiners may have noted some 
mood impairment, the remaining symptoms have not been 
credibly shown.

The Board notes that the GAF scores have varied throughout 
the period on appeal.  However, periods of worsening 
characterized by lower GAF scores have not been sufficiently 
consistent to show that the condition worsened to such an 
extent as to warrant a rating in excess of 30 percent.  In 
fact, the Veteran was generally described as cooperative, 
goal oriented, coherent, and logical.  He was oriented to 
time, place, situation, and person.  The Veteran's speech was 
logical, and had regular volume, rate, and rhythm.  Judgment 
and insight were noted to be good.  Abstract reasoning skills 
were concrete.  Thought process was logical and coherent.  
There was no evidence of delusional thinking, suicidal or 
homicidal ideation, or panic at tacks.  Finally, two 
different examiners on two separate occasions, believed the 
Veteran's credibility was questionable, and that he was 
producing an exaggerated response to testing.  Although the 
evidence clearly demonstrates that the Veteran has social and 
occupational impairment, his overall symptomatology does not 
equate or more nearly approximates the criteria for a 50 
percent disability rating under Diagnostic Code 9411.

In light of the above, the Board finds that under Diagnostic 
Code 9411, the Veteran's psychiatric disorder, to include 
PTSD, more nearly approximates the criteria for a 30 percent 
rating of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  38 C.F.R 
§ 4.130, Diagnostic Code 9411. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-
connected disability with the established criteria.  38 
C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's psychiatric 
disorder, to include PTSD, reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  Therefore the disability pictures are 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).

Accordingly, the Board resolves reasonable doubt in favor of 
the Veteran and finds that the criteria for a 30 percent 
rating, but not higher, are met for a psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
preponderance of the evidence is against assigning a rating 
higher than 30 percent.  In making that finding, the Board 
has relied on examination and test findings that question the 
credibility of the Veteran in reporting symptomatology.  




ORDER

An initial rating of 30 percent for a psychiatric disorder, 
to include PTSD, is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


